DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/22/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-18 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings is acknowledged.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a printing apparatus” in claim 10.
“a comparison apparatus” in claim 10.

10.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 10: “a printing apparatus” corresponds to “printing apparatus 107”.  ‘The configuration and the operating principle of the printing apparatus 107 are as follows. The printing apparatus 107 reflects a light beam such as laser light modulated depending on image data, by a rotary polygon mirror (polygon mirror) and irradiates a photosensitive drum with the reflected laser light as scanning light. (See Applicant’s Drawing, Fig. 1, Printing Apparatus 107 and Applicant’s Specification, Para. [0021]).

(b)       Claim 10: “a comparison apparatus” corresponds to “A product inspection apparatus 109”. ‘A product inspection apparatus 109 is an apparatus that reads an image on a conveyed sheet (print product) and compares generated image data with reference image data registered in advance, thereby determining whether the printed image is normal. Print products subjected to determination on whether the printed image is normal are separated, for example, into a normal print product and a print product in which an error has occurred, and then discharged.. (See Applicant’s Drawing, Fig. 1, A product inspection apparatus 109 and Applicant’s Specification, Para. [0023]).

11.	Dependent claims 11-18 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

12.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US PG. Pub. 2004/0190057 A1).

	Referring to Claim 1, Takahashi teaches an image processing apparatus (See Takahashi, Fig. 1, Sect. [0085], Image Forming Apparatus: MFPs 104-105) that comprises a printer (See Takahashi, Fig. 15, Printer Unit 1209 of MFPs 104-105) configured to print image data on a print medium based on a print setting (See Takahashi, Fig. 1, MFPs 104-105, Sect. [0086], multi-function devices such as a color MFP 104, monochrome MFP 105, and the like, which can print digital data from a scanner unit or an external device such as a computer or the like, and have a plurality of functions. Also, the system comprises single-function devices such as a scanner 106 having only a scanner function, a device (not shown) having only a print function), and a storage device (See Takahashi, Fig. 1, File Archiving Manager 117, Sect. [0091] lines 20-22, the file archiving manager 117 stores and holds the printed image data in its memory unit such as a hard disk) and compares reference image data (i.e. schedule information) and the image data (i.e. image data) printed on the print medium (See Takahashi, Sect. [0499], when the image forming device (e.g., MFP) receives data (image data) of a job output from a computer or a device such as a scanner or the like, that image forming device specifies the job ID of that job by interpreting job ID information received together with the image data as the data of that lob. The image forming device determines the print operation start timing for printing the image data of the job corresponding to that job ID by comparing it with the schedule information which is acquired in advance from the process control manager 111.), the image processing apparatus (See Takahashi, Fig. 1, Sect. [0085], Image Forming Apparatus) comprising:
a controller (See Takahashi, Fig. 1, Client 103) having one or more processors which execute instructions stored in one or more memories (See Takahashi, Fig. 15, CPU of Client 103, Sect. [0094], a CPU, ROM, RAM, HD, and the like, and the CPU executes a program stored in a storage medium such as the ROM, HD, or the like to implement the function of the manager. Reference numeral 103 denotes a client computer (client) which can access the respective managers and transmits image data to be printed to the order/input manager 112 together with its print output process condition data, can receive document image data that has undergone the edit process from the proof manager 114 so as to confirm the doneness of a document whose print request was issued, and can receive print completion message data from the delivery/shipping manager 118 so as to receive a print completion message. The client computer 103 allows the user to make various print setups, confirm an image, and so forth via the UI of, e.g., its display.), the controller being configured to:
execute layout processing for laying out the image data based on the print setting (See Takahashi, Fig. 9, Booklet Imposition Layout Setup Field 716, Sect. [0161] lines 5-11, a booklet imposition layout setup field 716 which allows the user to input an instruction for selecting a layout mode that lays out and forms document image data for a plurality of pages on a single surface of a single print sheet, and to input an instruction for selecting a layout of pages to be laid out on a single surface of a single print sheet in that layout mode from a plurality of candidates)
(See Takahashi, Fig. 1, Proof Manager 114 for layout processing, Sect. [0090] lines 1-22, Proof Manager 114 makes data communications with a device such as a client computer or the like via a communication medium such as the Internet or the like. Upon reception of print output condition data such as a reduced layout process, enlarged layout process, edit process and finishing (i.e. various process condition data associated with color edit, a zoom process such as enlargement/reduction or the like) used to specify the layout of how to process client's document image data together with that document image data from a client computer, the proof manager 114 processes the received document image data using its own edit unit and/or those which of other devices (e.g., the image forming devices and other information processing devices) in accordance with the output condition data set for that document image data.);
store the image data subjected to the layout processing as the reference image data in the storage device (See Takahashi, Fig. 1, Hot Folder 222 of Order/Input Manager 112, Sect. [0107] lines 15-27, the hot folder is a virtual folder used to store image data to be printed, and output condition data and the like which allow the controller to specify print output process conditions upon outputting that image data, control is made to transmit job data which includes a file (image data) and respective print instructions selected by the user using the Web browser from the client computer to the hot folder module 222 of the order/input manager 112 via the communication medium such as the Internet or the like. This hot folder may be assured for each user, and a plurality of hot folders can be assured on a memory (not shown) such as a hard disk or the like of the order/input manager 112).

	Referring to Claim 2, Takahashi teaches the image processing apparatus according to claim 1 (See Takahashi, Fig. 1, Sect. [0085], Image Forming Apparatus), further comprising a reception interface (IF) configured to receive a setting instruction to set the reference image data (See Takahashi, Fig. 20, Graphical User Interface (GUI), Sect. [0252], FIG. 20 shows a GUI (Graphic User Interface), which is  displayed on the display unit of the information processing device such as the scan manager 119, client computer, or the like, of the scanner driver used receiver user setting instructions for scan operation of system image data), 
wherein, in a case where the reception IF receives the setting instruction, the storage device stores the image data subjected to the layout processing as the reference image data (See Takahashi, Fig. 20, Sect. [0253], The GUI of the scanner driver comprises a source device name selection column 1722, setup columns 1724 to 1733 that allow to set detailed parameters, a preview key 1736, and a scan key 1737. On the GUI (operation window) of the scanner driver, the user selects a target scanner (in this system, the MFPs are also selectable devices since they comprise scanner units) from a plurality of devices of this system using the source device name column 1722, sets desired parameters using the columns 1724 to 1733, and clicks the preview key 1736 or scan key 1737. Then, control is made to start an image scan. When the user clicks a cancel key 1738 (using a pointing device or the like; not shown), control is made to cancel an image scan. Furthermore, when the user clicks a property key 1723 (using a pointing device or the like; not shown), control is made to display a property setup window of the scanner selected using the source device name selection column 1722.).

	Referring to Claim 3, Takahashi teaches the image processing apparatus according to claim 1 (See Takahashi, Fig. 1, Sect. [0085], Image Forming Apparatus), wherein the layout processing includes processing of rotating the image data according to orientation of the print medium used by the printer (See Takahashi, Fig. 9, Sheet Orientation Setup Field 717, Sect. [0161] lines 11-15, a sheet orientation setup field 717 which allows the user to select a desired print orientation of a job to be printed from a plurality of candidates such as portrait, landscape, and the like).

	Referring to Claim 4, Takahashi teaches the image processing apparatus according to claim 1 (See Takahashi, Fig. 1, Sect. [0085], Image Forming Apparatus), wherein the layout processing includes processing of generating image data corresponding to the print medium based on a setting of a sheet size set in the print setting (See Takahashi, Fig. 9, Paper Size Setup Field 715, Sect. [0161] lines 2-4, a paper size setup field 715 which allows the user to set the paper size of print sheets of a job to be printed).

	Referring to Claim 5, Takahashi teaches the image processing apparatus according to claim 4 (See Takahashi, Fig. 1, Sect. [0085], Image Forming Apparatus), wherein the layout processing includes processing of combining the image data subjected to the layout processing with the image data corresponding to the print medium (See Takahashi, Fig. 1, Sect. [0089] lines 25-33, Reference numeral 113 denotes a document edit manager, which processes the entered job and/or a job based on image data scanned by a scanner to a page order or layout according to the user's request. Note that various data which include image data to be printed on print sheets, and various print output process condition data as job data.).

	Referring to Claim 6, Takahashi teaches the image processing apparatus according to claim 4 (See Takahashi, Fig. 1, Sect. [0085], Image Forming Apparatus), wherein the image data corresponding to the print medium is white image data (See Takahashi, Fig. 22A, Sect. [0257] lines 9-11, a shading correction unit 1902 applies shading correction using a scan signal of a reference white plate for respective colors.).

	Referring to Claim 7, Takahashi teaches the image processing apparatus according to claim 1 (See Takahashi, Fig. 1, Sect. [0085], Image Forming Apparatus), wherein the layout processing is executed with respect to each piece of page data (See Takahashi, Fig. 7, Output Job Control Module 605, Sect. [0147], Reference numeral 605 denotes an output job control module which takes page images of a job, and manages the way these page images are to be handled on the basis of command setups. Page data is printed by a printer (e.g., MFP) or is saved (stored and held) in a hard disk 607 in the state of, e.g., bitmap image data The way page images are to be handled is determined in accordance with the output process condition data from the client. Whether or not a printed job is left in the hard disk 607 can be selected by an instruction from the client. When the printed job is saved in the hard disk 607, the output job control module makes data control by reading out the printed job data from the memory to allow a desired re-output process such as a print process, transmission process, or the like every time it receives a request from the user (client). Furthermore, this module (output job control module 605) manages using both the hard disk 607 and a memory (SDRAM) 608.).

	Referring to Claim 8, Takahashi teaches the image processing apparatus according to claim 1 (See Takahashi, Fig. 1, Sect. [0085], Image Forming Apparatus), 
wherein the controller is further configured to determine that the reference image data and the image data printed on the print medium are different, thereby determining that an error has occurred in the print medium (See Takahashi, Sect. [0502], if the image forming device determines as a result of checking the schedule information that a job to be immediately printed by the self device is present in this system but the image forming device itself has not received image data of that job yet, it determines that a delay of a job process, an error, or the like may have occurred in pre-process steps (e.g., a document edit process using the document edit manager 113, a proof process step using the proof manager 114, and the like) to be executed using other devices prior to the print step using the image forming device, and transmits (informs) error information that advises accordingly to the process control manager 111 via the print manager 115 and the like to execute re-scheduling, and an error informing process to the user such as a client, operator, and the like.), and 
wherein the controller is further configured to determine that the reference image data and the image data printed on the print medium are the same, thereby determining that the print medium is normal (See Takahashi, Sect. [0501] lines 1-4, if the image forming device determines as a result of checking the schedule information that the received job is to be immediately printed by the self device, it starts and executes the print operation of that job normally).

	Referring to Claim 9, Takahashi teaches the image processing apparatus according to claim 1 (See Takahashi, Fig. 1, Sect. [0085], Image Forming Apparatus), wherein the image data used in the layout processing is raster data (See Takahashi, Fig. 1, Rasterizing Process by Print Manager 115, Sect. [0090] lines 47-52, print manager 115 applies a rasterize process (a process for converting into bitmap image data) to a job to be processed that has undergone the pre-print processes (document edit process, proof process) via the proof process of the proof manager 114).

Referring to Claim 10, arguments analogous to claim 1 are applicable herein.   Thus, the system of claim 10 is rejected for the same reasons as discussed in the rejection of claim 1.

Referring to Claim 11, arguments analogous to claim 2 are applicable herein.   Thus, the system of claim 11 is rejected for the same reasons as discussed in the rejection of claim 2.

Referring to Claim 12, arguments analogous to claim 3 are applicable herein.   Thus, the system of claim 12 is rejected for the same reasons as discussed in the rejection of claim 3.
	
Referring to Claim 13, arguments analogous to claim 4 are applicable herein.   Thus, the system of claim 13 is rejected for the same reasons as discussed in the rejection of claim 4.

Referring to Claim 14, arguments analogous to claim 5 are applicable herein.   Thus, the system of claim 14 is rejected for the same reasons as discussed in the rejection of claim 5.

Referring to Claim 15, arguments analogous to claim 6 are applicable herein.   Thus, the system of claim 15 is rejected for the same reasons as discussed in the rejection of claim 6.

Referring to Claim 16, arguments analogous to claim 7 are applicable herein.   Thus, the system of claim 16 is rejected for the same reasons as discussed in the rejection of claim 7.

Referring to Claim 17, arguments analogous to claim 8 are applicable herein.   Thus, the system of claim 17 is rejected for the same reasons as discussed in the rejection of claim 8.

Referring to Claim 18, arguments analogous to claim 9 are applicable herein.   Thus, the system of claim 18 is rejected for the same reasons as discussed in the rejection of claim 9.

Cited Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. (US PG. Pub. 2010/0053680 A1) discloses A printing system that conveys sheets printed by a printing unit to a sheet processing unit connected to the printing unit and causes the sheet processing unit to perform post processing on the sheet. When an inline job is temporarily stopped in which sheets printed by the printing unit are conveyed to the post-processing unit, and post processing is caused to be executed on the sheets by the post-processing unit, if an offline job is executable in which sheets are fed from a predetermined sheet feed section without executing printing by the printing unit, and post processing is caused to be executed on the sheets by the post-processing unit, the offline job is permitted to be executed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V. DOTTIN/Primary Examiner, 
Art Unit 2677   
/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677